Citation Nr: 1313662	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  11-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for sinusitis.

3. Entitlement to a compensable initial rating for rhinitis associated with sinusitis.

4.  Entitlement to a compensable rating for external otitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Houston, Texas.  A copy of the hearing transcript is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected sinusitis is not shown to result in three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  For the entire appeal period, manifestations of the Veteran's service-connected rhinitis associated with sinusitis do not include nasal polyps or obstruction of nasal passage.

3.  For the entire appeal period, the Veteran's service-connected external otitis is not shown to result in any symptoms.  Frequent or prolonged treatment is not required.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.97, Diagnostic Code 6513 (2012).

2.  The criteria for a compensable rating for rhinitis associated with sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.97, Diagnostic Code 6522 (2012).

3.  The criteria for a compensable rating for external otitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.87, Diagnostic Code 6210 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran filed his increased rating claims in July 2010.  Prior to the initial adjudication of the claims, a RO letter dated August 2010 notified the Veteran of the types of evidence deemed necessary to substantiate a worsening of his conditions as well as the relative duties upon himself and VA in developing his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO letter in August 2010 fully satisfied the generic type of content notice required in increased rating claims.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was notified of the types of evidence deemed necessary to substantiate a worsening of his conditions and disablement caused by his conditions, and the relative duties upon himself and VA in developing his claims, as well as how VA determines disability ratings, and how VA determines the effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, as the Veteran has had ample opportunity to participate in the development of his claims, the Board concludes that the duty to notify has been met in this case.

VA's duty to assist a claimant in the development of the claims includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's service treatment records and relevant VA clinical records pertinent to the time periods at issue.  There are no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf that are relevant to the limited issues being decided on appeal.  The Board is also not aware of any records in the possession of the Social Security Administration which are relevant to the issues at hand.

The Board also finds that there is sufficient medical evidence of record to decide the claims.  The Veteran was afforded VA general medical and otolaryngology examinations in September 2010 to ascertain the current severity of his service-connected sinusitis, rhinitis and external otitis.  The examination reports obtained, dated September 2010, contain all findings necessary to decide the claims.  Thereafter, the record is supplemented by VA clinical records and the Veteran's hearing testimony concerning the relevant symptomatology.  Thus, the evidence, in its totality, is sufficient to decide the claims.

The Board does not find that the lay or medical evidence suggests an increased severity of symptoms since the last examination to the extent that a higher schedular rating may be possible.  Thus, there is no duty to provide further medical examination on the claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims absent the Veteran's cooperation.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Increased Rating Claims

The Veteran seeks higher disability ratings for his service-connected sinusitis, rhinitis associated with sinusitis, and external otitis.  Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.; see generally 38 U.S.C.A. § 5110(b)(2).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.  Id. at 307.

Sinusitis and Rhinitis

Service connection for sinusitis was granted in an August 1972 rating decision and a noncompensable initial rating was assigned effective July 1, 1972.  In July 2010, the Veteran filed his present claim for a compensable rating for service-connected sinusitis.  By way of a January 2011 rating action, the RO granted a 10 percent rating for sinusitis and granted a separate noncompensable rating for rhinitis associated with sinusitis, effective July 16, 2010.  The Veteran filed a timely notice of disagreement as to the ratings assigned and perfected his appeal in April 2011.

The Veteran's VA clinical records for the appeal period do not show any treatments for sinusitis or rhinitis.  They reflect that the Veteran used inhalers for his chronic obstructive pulmonary disease.

The Veteran was provided a VA general medical examination in September 2010.  The report stated that the Veteran's chronic maxillary sinusitis had existed since 1959.  He reported that the sinus problem occurred 4 times per year and each episode lasted for 2 weeks.  During the episodes, he was not incapacitated but experienced 6 nonincapacitating episodes per year, during which he had headaches, purulent discharge from the nose, pain and crusting.  Antibiotic treatment lasting 4 to 6 weeks was needed for his sinus problem that interfered with breathing through the nose.  The symptoms occurred throughout the year.  He stated that he used inhalers on a consistent basis and antibiotics when the infection got bad.  He stated that the last time it was actively infected was a few months previously.  Concerning overall functional impairments, the Veteran reported performing and executing his job responsibilities with constant pain and discomfort due to his chronic sinusitis and recurrent infection; occasionally, with severe infections, he had to take sick leave.  He further reported that recurrent infections and symptoms had compromised his quality of life and that he missed out on a lot of functions that his wife and he had to forego due to his recurrent condition.

Physical examination of the Veteran's nose revealed deviated septum on the left, without any nasal obstruction, loss of part of the nose, loss of part of the ala, a scar, obvious disfigurement, or nasal polyps.  There was rhinitis present, and it was believed to be allergic in origin.  Examination also showed sinusitis at the bilateral maxillary area with tenderness.  There was purulent discharge from the nose.  X-ray of the sinus was abnormal with sinusitis in the maxillary area and rhinitis with septal deviation.  The diagnosis was chronic maxillary sinusitis and rhinitis with nasal septum deviation, which was evidenced by clinical and radiologic findings.  There was significant clouding of the maxillary sinuses, bilaterally, but more on the right.  The examiner found that the effect of the condition on the Veteran's usual occupation and daily activity was chronic pain and discomfort.

At his Board hearing in March 2013, the Veteran testified concerning his sinus condition that he had headaches every morning when he woke up and that he had been taking Anacin in maximum dose.  However, he stated that the condition was not incapacitating and he was very active and fully functioning.  He had constant nose dripping, he occasionally coughed up phlegm, and he took antibiotics weekly.  He further stated that there was no blockage in his nose and that he could breathe through the nose well.  He had a deviated septum which did not bother him too much.

The Veteran's sinusitis is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6513 as chronic maxillary sinusitis.  Sinusitis is rated according to the General Rating Formula for Sinusitis.

Under the General Rating Formula, a noncompensable disability rating is warranted for sinusitis detected by X-ray only.  38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 percent disability rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent disability rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

A note accompanying Diagnostic Code 6513 states that an incapacitating episode is defined as one requiring bed rest and treatment by a physician.

Applying the criteria to the facts of this case, the Board finds that the Veteran is not entitled to a rating greater than 10 percent for service-connected sinusitis for any time during the appeal period.  In this respect, the credible lay and medical evidence does not show that the Veteran's service-connected sinusitis results in three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

As discussed above, the medical evidence of record does not show any incapacitating episodes of sinusitis involving antibiotic treatment for four to six weeks.  On the September 2010 VA examination, the Veteran described 4 episodes of sinusitis occurring 4 times per year and requiring antibiotic treatment lasting 4 to 6 weeks, but reported no incapacitating episode of sinusitis.  He also reported 6 nonincapacitating episodes per year, during which he experienced headaches, purulent discharge from the nose, pain and crusting.

Additionally, in March 2013, the Veteran testified that although he used antibiotics weekly, he had no incapacitating episodes of sinusitis and that he fully functioned every day.  Even assuming the accuracy of this statement, the Veteran's own testimony does not endorse a history of three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment per year, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, during the appeal period.  Thus, the Veteran's own description regarding the frequency and duration of incapacitating or non-incapacitating sinusitis episodes per year falls short of the criteria for a rating greater than 10 percent.

As demonstrated above, the supporting documentation does not demonstrate any episodes of sinusitis requiring antibiotic treatment of at least four weeks duration.  Further it does not more nearly approximate, chronic sinusitis manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting during any 12-month period.

Consequently, the Board concludes that the credible lay and medical evidence does not show that the Veteran's service-connected sinusitis results in three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As such, a rating greater than 10 percent for sinusitis is not warranted.

Concerning the Veteran's rhinitis, under Diagnostic Code 6522 for allergic rhinitis, a 10 percent rating is warranted without polyps, but with greater than fifty percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for a diagnosis of allergic or vasomotor rhinitis with polyps.  Id.

Alternatively, under Diagnostic Code 6502 for deviation of the nasal septum, a 10 percent (maximum) rating is warranted for the deviation of nasal septum of traumatic origin with 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side.  38 C.F.R. § 4.97.

The evidence does not support a compensable rating for the Veteran's disability under either Diagnostic Code 6502 or Diagnostic Code 6522.  38 C.F.R. § 4.7. That is, both the lay and medical evidence of record fails to reveal nasal polyps or obstruction of nasal passage accompanying the disability.  To that effect, the September 2010 VA examiner specifically found that there were no nasal polyps or nasal obstruction upon objective examination.  VA treatment records dated from 2009 to 2012 are negative for any indication of nasal polyps or nasal obstruction.  There is no lay allegation of nasal polyps from the Veteran and he testified at the March 2013 hearing that there was no blockage in his nose and he could breathe well through the nose and that although he had a deviated septum, it did not bother him too much.  Thus, a compensable rating is not warranted under either Diagnostic Code 6502 or Diagnostic Code 6522.

External Otitis

Under VA's Rating Schedule, chronic otitis externa is evaluated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6210.  Under those criteria, a maximum 10 percent rating is assigned where the disability is productive of swelling, dry and scaly or serous discharge, and itching, requiring frequent and prolonged treatment.

Where, as here, the Rating Schedule does not provide a zero percent rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2012).

The Veteran's VA clinical records for the appeal period do not reflect treatments for external otitis.

The Veteran underwent a VA otolaryngology examination in September 2010.  The Veteran reported that his last ear infection was in 2007, at which time he was treated with drops and pills.  Currently, he did not have any pain or drainage.  On examination of the ears, the external canals were open and normal, bilaterally.  The tympanic membranes were intact and normal, bilaterally.  There was no active ear disease; neither ear was actively infected.

At his March 2013 Board hearing, the Veteran testified that he did not experience any discharge or dripping from his ears and there was no swelling.  He further stated that the last time he had ear infection was in 2007 at which time the infection cleared up with medication.

Applying the criteria set forth above to the facts in this case, the Board finds that the criteria for a compensable rating for external otitis have not been met at any time during the pendency of the claim.  As set forth above, the Veteran does report any symptoms relating to his service-connected otitis externa and his last infection was in 2007, which is clearly outside the rating period.

Additionally, the Board notes that VA clinical records relevant to this appeal are completely negative for notations of otitis externa, swelling or discharge, or treatment therefor.  Given this, the Board concludes that the Veteran's service-connected otitis externa has not been shown to require frequent and prolonged treatment.  Indeed, the Veteran has never contended otherwise.  The Board also notes that during the VA examination conducted in September 2010, the Veteran's ears were examined and determined to be clear without evidence of infection or any other active ear disease.  The Veteran denied any pain or drainage.

In summary, as the evidence does not establish that the Veteran's external otitis results in any current symptoms or requires frequent and prolonged treatment, the Board concludes that the criteria for a compensable rating have not been met.  38 C.F.R. § 4.87, Diagnostic Code 6210.

Given the Veteran's medical history, clear diagnosis, and reported symptomatology, the Board finds that there is no other potentially applicable diagnostic code which would permit the assignment of a compensable schedular rating.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular diagnostic code is dependent on the facts of a particular case, including the relevant medical history, diagnosis assigned, and demonstrated symptomatology).

Other Considerations

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, the evidence of record does not show a distinct period of time on appeal during which a rating greater than those currently assigned would be warranted for the Veteran's service-connected disabilities.  The record reflects that the Veteran had similar symptoms relating to his sinusitis, rhinitis and external otitis which appear to have remained stable throughout the rating period on appeal.

In sum, the Board finds that the evidence is against the assignment of a rating in excess of those currently assigned for the Veteran's service-connected disabilities under the pertinent diagnostic codes, at any time during the rating period on appeal.  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, the reported symptoms are consistent with the currently assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased ratings.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service- connected disabilities are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his disabilities.  To that effect, the Veteran's sinusitis and rhinitis have been evaluated under criteria such as the frequency and duration of incapacitating episodes of sinusitis, the frequency and duration of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, or the degree of obstruction of nasal passage.  The Veteran's external otitis has been evaluated under criteria such as swelling, serous discharge and itching and frequency and duration of treatments.  In totality, the Board finds that the currently assigned schedular ratings reasonably describe the Veteran's disability level and symptomatology.  The Veteran does not experience any symptomatology not contemplated by the Rating Schedule.

Moreover, the evidence does not show, nor has the Veteran contended, that his service-connected disabilities have necessitated frequent periods of hospitalization or caused marked interference with employment.  Rather, the Veteran has indicated that despite the reported pain and discomfort stemming from his service-connected disabilities, he stayed very active and fully functioning.  38 C.F.R. § 3.321(b)(1) (2012); see also Thun, 22 Vet. App. at 115.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a rating in excess of 10 percent for sinusitis is denied.

Entitlement to a compensable initial rating for rhinitis associated with sinusitis is denied.

Entitlement to a compensable rating for external otitis is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts that while on active duty, he suffered from acoustic trauma due to extensive noise exposure from serving on the flight line, on the firing range a drill instructor for 4 years, and working around very loud first-generation computers.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, the Veteran should be afforded a new VA audiological examination to determine the nature and etiology of his bilateral hearing loss.

Initially, the Board finds that the Veteran likely suffered noise exposure during his service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran served in the Air Force for 20 years and his contentions are consistent with his military duties.  His DD 214 shows that Veteran was assigned to 3610th Observer Training Wing (Air Training Command) at the Harlingen Air Force Base from June 1952 to June 1956; his in-service specialty were military training instructor from June 1956 to June 1962 and stand supply computer operator from June 1966 to June 1972.  In addition, the Veteran testified that he was right at the flight line assigned to various aircraft and jets providing mechanical and technical support.  Given the Veteran's unit assignment, military occupation specialty and length of service, and his credible statements about his duties while in service, the Board finds that the Veteran was likely exposed to extreme noise in service.  Further, such noise exposure is consistent with the circumstances of his service.  Accordingly, in-service noise exposure is conceded.

In conjunction with this claim, the Veteran underwent a VA audiological examination in September 2010.  The VA examiner indicated that he was unable to make a diagnosis due to the Veteran's inconsistent responses during audiological evaluation.  The examiner recommended that the Veteran be reevaluated to obtain more accurate thresholds and provided no opinion regarding the etiology of bilateral hearing loss.

Given the incompleteness of the examination and lack of an etiology opinion, the Board finds that the examination was not adequate.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another VA examination and medical opinion must be obtained before the Board can proceed with the merits of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any outstanding records of pertinent VA and/or private treatment and associate them with the claims folder.  All records and/or responses received should be associated with the claims file.

2.  After receipt of any additional records, schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the claims file and the clinical findings from the examination, the examiner is asked to provide a diagnosis of any hearing loss shown on evaluation.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral hearing loss found on examination is etiologically related to his period of service.

In doing so, the examiner should consider the Veteran's reported history of progressive hearing problems since military service.  The examiner should discuss whether any diagnosed hearing loss is consistent with the Veteran's noise exposure while serving on the flight line for technical support, on the firing range as a drill instructor and working around very loud computers during his 20 years of military service in the Air Force.

A complete rationale should be given for all opinions and conclusions expressed.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After completing the above development, and any other development deemed necessary, the RO/AMC should readjudicate the claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


